Citation Nr: 0428588	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-20 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected schizophrenia.

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from April 1963 to 
January 1966.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama. 

In the June 2000 rating decision, the RO denied the veteran's 
claims.  He subsequently timely appealed the RO's denial, and 
his case underwent appellate adjudication by the Board in 
September 2003.  The appellant appealed the June 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following an April 2004 "Joint Motion to 
Vacate and Remand" (Joint Motion), an April 2004 Court Order 
vacated and remanded the September 2003 Board decision.  At 
present, the appellant's case is once again before the Board 
for appellate consideration.  However, as additional 
development is necessary prior to appellate review of the 
issues on appeal, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

Lastly, the Board notes that, at the veteran's request, he 
was scheduled for a Central Office hearing before a Veterans 
Law Judge on October 21, 2003.  However, it appears the 
veteran canceled such hearing.  As the record does not 
contain further indication that the veteran has requested 
that the hearing be rescheduled, the Board deems the 
veteran's request for a Central Office hearing withdrawn.  
See 38 C.F.R. § 20.704 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, of any 
information and evidence needed to substantiate and complete 
a claim, as set forth in the VCAA, has not been fulfilled 
regarding the issues on appeal.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, the Board finds that the veteran has been 
appropriately notified of the information and evidence needed 
to show his entitlement to the claims on appeal; about the 
information and evidence not of record that is necessary to 
substantiate his claims; about the information and evidence 
that VA will seek to provide; and about the information and 
evidence the claimant is expected to provide.  More 
importantly, the veteran has not been requested or told to 
provide any evidence in his possession that pertains to his 
claims.  

In addition, it appears there may be outstanding private 
and/or VA medical records which may support the appellant's 
claims on appeal, which need to be obtained and incorporated 
into the claims file.  As such, the RO should assist the 
veteran with this matter.

Lastly, the Board finds that the veteran should be given the 
benefit of additional VA examinations in order to determine 
the current level of severity of the service-connected 
schizophrenia, and his entitlement to a nonservice-connected 
pension.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo additional VA medical examinations.

Thereafter, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issues on appeal 
(which are entitlement to a disability 
evaluation in excess of 10 percent for 
service-connected schizophrenia, and 
entitlement to a permanent and total 
disability rating for nonservice-
connected pension purposes) that all 
notification and development necessary to 
comply with 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. §  3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
warrant a grant of the claims on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since December 
1999 (date of claim) to the present, and 
who possess records relevant to the 
claims on appeal.  Provide the appellant 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

3.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since January 2001 to the 
present, if any.  All identified 
treatment records from any reported VAMC 
not already contained within the claims 
file should be obtained and associated 
with the claims file, including any 
relevant records from the Tuskegee VAMC.  
If the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating the claims.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination, by a 
psychiatrist, to identify his level of 
impairment resulting from the service-
connected schizophrenia.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All necessary 
tests and studies should be conducted in 
order to assess the current status of the 
service-connected schizophrenia.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected schizophrenia, as well as its 
relationship to any other current 
disorders.  In addition, the examiner 
should render a medical opinion as to 
which of the veteran's symptoms and 
functional/occupational impairment is 
attributable to the service-connected 
schizophrenia, as opposed to any 
nonservice-connected condition(s).  If it 
is impossible to distinguish the 
symptomatology and/or functional or 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner must so indicate.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected schizophrenia has, if 
any, on his earning capacity.  The 
examiner should render an opinion as to 
whether this disability alone has caused 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report. 

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
schizophrenia in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003).  In this respect, the 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for schizophrenia. 

b)  The veteran should be scheduled for 
a VA examination, by appropriate 
specialist(s), to ascertain the 
veteran's entitlement to a permanent 
and total disability rating for pension 
purposes.  Specifically, the 
examination should ascertain the nature 
and severity of all clinically 
identified disorders, including but not 
limited to, a lung condition, post-
traumatic stress disorder, hypertension 
with cardiomegaly, and non-insulin 
diabetes mellitus.  The veteran's 
claims folder is to be made available 
to the examiner for review prior to the 
examination.  The examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed 
the claims folder.  All indicated tests 
which are required to evaluate the 
veteran's various disorders under the 
applicable rating criteria are to be 
performed and the examiner should 
review the results of any testing prior 
to completion of the report.  
Specifically, the examiner should 
describe the level of disability 
attributable to each of the medical 
disabilities found on examination. 
Additionally, the examiner should give 
a full description of any limitation of 
activity imposed by each of the 
veteran's disorders and express 
opinions as to whether the disorders 
are permanent, and the degree of 
interference with the veteran's ability 
to obtain and maintain gainful 
employment caused by each disorder 
identified on examination.  The 
examiner should also state whether the 
veteran's disabling disorders are 
susceptible of improvement through 
appropriate treatment.  The examiner 
must provide a complete rationale for 
all conclusions reached.

5.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  The veteran's disorders which 
reportedly entitle him to a permanent and 
total disability rating for pension 
purposes should be rated and combined 
under the combined ratings table of the 
Rating Schedule, per 38 C.F.R. § 4.25 
(2003).  The RO should then consider 
whether the "average person" test 
provided under 38 U.S.C.A. § 1502 (a)(1) 
(West 2002) and 38 C.F.R. 
§ 4.15 (2003) is applicable.

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fails to include 
adequate responses to the specific 
clinical findings/opinions requested, 
they must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2 
(2003).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to a 
disability rating in excess of 10 percent 
for service-connected schizophrenia, and 
entitlement to a permanent and total 
disability rating for nonservice-
connected pension purposes.  Upon 
consideration of the claim for an 
increased rating for schizophrenia, the 
RO must address the degree of severity 
and medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for psychiatric 
disabilities.  In addition, the RO should 
take into consideration the holdings in 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition), and Butts v. Brown, 
5 Vet. App. 532 (1993).  Furthermore, the 
RO's consideration of referring the 
service-connected schizophrenia for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

9.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




